TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED MARCH 20, 2020



                                    NO. 03-19-00550-CV


                                  Lloyd London, Appellant

                                              v.

 Ada Jemison, M.D., Psychiatrist and Any Successor, and the Attorney General of Texas,
                                      Appellees




      APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE ROSE


This is an appeal from two medication orders. Having reviewed the record, it appears that the

Court lacks jurisdiction over the appeal. Therefore, the Court dismisses the appeal for want of

jurisdiction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.